            Case 1:17-cv-11963-FDS Document 75 Filed 11/20/18 Page 1 of 1


                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________

                                          )
DSI Assignments LLC.                      )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                         Civil Action No.
                                          )                         1:17-cv-11963-FDS
American Road Products, Inc. et al        )
            Defendant.                    )
__________________________________________)

                           SETTLEMENT ORDER OF DISMISSAL

Saylor, U.S.D.J

       The Court has been advised by the parties report that this action has settled.


IT IS ORDERED that this action is hereby dismissed without costs and without prejudice to the


right of any party upon good cause shown within thirty (30) days to reopen the action if


settlement is not consummated.
                                                             By the Court,

                                                             /s/ Taylor Halley
November 20 , 2018                                           Deputy Clerk
